Title: To James Madison from John George Jackson, 10 December 1807
From: Jackson, John George
To: Madison, James



My dear Sir,
Clarksburg December 10th. 1807.

With a nerveless hand & shattered brain from the bed of sickness on which I lie prostrate I am endeavoring to etch a few lines to you, unwilling to let another Post go by without removing the suspense which my silence may give rise to.  On Thursday sennight I was attending the prosecution of two Criminals upon a motion to commit them for trial at a tavern in Town  There were some indications of a conspiracy among their associates to assassinate me which produced a momentary caution only aAt about 7 OClock my Horse standing at the Door held by a Servant & the business being decided on I attempted to depart, & in the act of mounting one of the assassins struck me with a Club on the forehead & felled me senseless on the ground  In that situation he repeated several blows before relief was afforded.  I was carried into the Tavern & profusely bled in both arms & in a few minutes gave signs of returning animation but continual faintings succeeded during the night with the most alarming symptoms of vomiting &c Next morning I was carried home on a litter & continued alarmingly ill for three days in capable of taking any sustenance & lying in a perpetual stupor.  External applications of Brandy & opium & blistering produced a favorable change & I am recovering as rapidly as may be.  Poor Polly.  The effects on her were not less serious than on myself.  She however is better this moment than for some weeks past.  The principal assassin has fled from justice.
Your Letters & those of Sister D & A have been duly received with all the affection in which they were written  it is the regard of such friends that blunts the poignancy of feelings which the thorny path of life harrows up  but alas! how much longer shall we sigh for your society which so many serious obstacles interdicts, that it would seem we are never to meet again?  Farewell my dear Friend  ever yours

J G Jackson

